987 So.2d 248 (2008)
In re Michael K. LeBLANC.
No. 2008-B-1688.
Supreme Court of Louisiana.
July 29, 2008.
In re LeBlanc, Michael K.; Disciplinary Counsel;Plaintiff(s); Applying for Joint *249 Petition for Interim Suspension by Consent.

ORDER
Considering the Joint Petition for Interim Suspension filed by respondent, Michael K. LeBlanc, and the Office of Disciplinary Counsel,
IT IS ORDERED that Michael K. LeBlanc, Louisiana Bar Roll number 27834, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.3, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
/s/ Jeannette T. Knoll
Justice, Supreme Court of Louisiana